11 A.3d 967 (2011)
Larry ALEXANDER, Appellant
v.
COMMONWEALTH of Pennsylvania, COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY at CP-51-CR-1004222-2005, and Philadelphia Police Headquarters, Homicide Division, Appellees.
No. 3 EAP 2010
Supreme Court of Pennsylvania.
January 28, 2011.

ORDER
PER CURIAM.
AND NOW, this 28th day of January, 2011, the Order of the Commonwealth Court is AFFIRMED. Additionally, Appellant's motion for judgment or order against the Philadelphia Police, filed July 14, 2010, is hereby dismissed as moot, and we note that Appellant withdrew his motion for appointment of counsel on that date.